Citation Nr: 1455775	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  09-34 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for Type II diabetes mellitus (DM), claimed as related to herbicide (Agent Orange) exposure.  

2. Entitlement to service connection for a coronary artery disease (CAD) (claimed as a heart condition), claimed as related to herbicide (Agent Orange) exposure.  

3. Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities (BPNLE), claimed as related to herbicide (Agent Orange) exposure; or alternatively, as secondary to DM.  

4. Entitlement to service connection for prostate problems including an enlarged prostate, claimed as related to herbicide (Agent Orange) exposure.  

5. Entitlement to service connection for Parkinson's disease (claimed as a nervous condition), claimed as related to herbicide (Agent Orange) exposure.  

6. Entitlement to service connection for memory loss, claimed as secondary to Parkinson's disease.  

7. Entitlement to service connection for a skin disability, claimed as related to herbicide (Agent Orange) exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to April 1965.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which the Veteran's claims for service connection.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in June 2010.  A transcript of that hearing is associated with the claims file.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In February 2011, the Board remanded the matter for further development of the record, to include obtaining a Social Security Administration (SSA) records.  There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder to ensure a complete assessment of the evidence.  

Pertinent medical evidence was added to the claims file in September 2012, accompanied by a waiver of the Veteran's right to review of such evidence by the agency of original jurisdiction (AOJ).  As such, the Board will proceed to consider the appeal on the merits.  See 38 C.F.R. § 20.1304(c) (2014).  

The issues of whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD), and entitlement to service connection for hypertension (HTN) and chronic obstructive pulmonary disease (COPD) have been raised by the record in a June 2009 notice of disagreement (NOD) and a February 2010 statement from the Veteran to his congressman, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issue of service connection for a skin disability is remanded to the AOJ for further development.  


FINDINGS OF FACT

1. The probative evidence shows that the Veteran did not serve within the Republic of Vietnam (Vietnam), or on its inland waterways, as defined by VA for the purposes of establishing presumptive exposure to Agent Orange or other area of exposure.  

2. The probative evidence shows that the Veteran did not have exposure to herbicides during service.  

3. DM did not manifest during active military service or within one year of service separation, and is not related to a disease, injury, or event in service, to include Agent Orange exposure 

4. CAD did not manifest during active military service or within one year of service separation, is not related to a disease, injury, or event in service, to include Agent Orange exposure, and was not caused or aggravated by a service-connected disability.  

5. BPNLE did not manifest during active military service, is not related to a disease, injury, or event in service, to include Agent Orange exposure, and was not caused or aggravated by a service-connected disability.  

6. Prostate problems including an enlarged prostate did not manifest during active military service, and is not related to a disease, injury, or event in service, to include Agent Orange exposure.  

7. Parkinson's disease did not manifest during active military service, is not related to a disease, injury, or event in service, to include Agent Orange exposure, and was not caused or aggravated by a service-connected disability.  

8. Memory loss did not manifest during active military service, is not related to a disease, injury, or event in service, and was not caused or aggravated by a service-connected disability.  




CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for DM have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113,  5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

2. The criteria for entitlement to service connection for CAD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).  

3. The criteria for entitlement to service connection for BPNLE have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).  

4. The criteria for entitlement to service connection for prostate problems including an enlarged prostate have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

5. The criteria for entitlement to service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).  

6. The criteria for entitlement to service connection for memory loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied by way of a March 2009 letter, sent prior to the April 2009 rating decision, which informed the Veteran of his duty and the VA's duty for obtaining evidence.  This letter included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  The letter also informed the Veteran of the type of evidence necessary to establish a claim for secondary service connection.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA treatment records, lay statements, transcript of his hearing testimony, SSA records, and a VA general examination have been obtained.  

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that collectively the December 1996 VA examination reports are adequate because the examiners discussed the Veteran's medical history, described the claimed disorders in sufficient detail, and supported all conclusions with analysis and, where possible, objective test results.  

In developing the record, the Board also notes the December 1996 VA examination reports did not provide etiology opinions for the diagnosed disorders.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, there is no competent evidence of record (other than the Veteran's unsubstantiated assertions) even suggesting that the diagnosed disabilities were due to any incident in the service, including the claimed exposure to Agent Orange.  Under such circumstances, the scheduling of a VA examination or medical opinion would be a waste of resources to determine if there might be some unspecified information which could possibly support a claim.  VA's duty to assist the Veteran in the development of his claim does not extend to fishing expeditions.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Such development would unnecessarily impose additional burdens upon the Board with no possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, additional development of the record, including the scheduling of a VA examination, is not warranted.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2014).  

Analysis

In his VA Form 9, Appeal to the Board of Veterans' Appeals (VA Form 9), received in September 2009, the Veteran indicated that his DM, prostate problems, BPNLE, CAD, nervous condition, and memory loss were incurred on active duty after being exposed to Agent Orange while assigned to the USS Greenwich Bay and the USS Douglas H. Fox.  Specifically, he argued that his exposure to Agent Orange caused him to develop DM, and prostate problems.  He also argued that his BPNLE, CAD, Parkinson's disease and memory loss are secondary to his DM.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  Here, the Veteran's only service-connected disability is a scar, which is a residual of an appendectomy, and the Veteran has not asserted, nor does the record show, that any of his claimed disabilities are secondary to his service-connected scar disability.  

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a), such as CAD and DM.  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed in §3.309(a).").  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.  Here, as discussed below, CAD and DM were not diagnosed until many years after service.  Moreover, there is no evidence of record that contains a competent medical finding or opinion linking any CAD or DM to service.  

Also, veterans who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2014).  

Service in Vietnam means actual service in the country of Vietnam during the period from January 9, 1962, to May 7, 1975.  Service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" only if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VA interprets 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the Federal Circuit.  Haas, 525 F.3d at 1193-94.  A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Id.  

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR (M21-1MR), M21-MR, pt. IV, subpt. ii, §1, ch. H, 28, "Considering Claims Based on Service Aboard Ships Offshore the RVN."  As an appendix to that section of the M21-1MR, VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, ships which operated temporarily on Vietnam's inland waterways or docking to the shore, and ships which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  

At the outset, the Board concedes the Veteran clearly has a current diagnosis of DM and a questionable diagnosis of Parkinson's disease, which are diseases presumed to be linked to herbicides.  See 38 C.F.R. §§ 3.307(a) and (d), 3.309(e).  However, the preponderance of the evidence fails to show that the Veteran was exposed to Agent Orange.  In his June 2010 hearing, he testified that he was in the brown waters of Vietnam while on board the USS Greenwich and that he was in the Mekong Delta while on board the USS Richard E. Kraus in May of 1962 or 1963.  He reported that he went ashore to load wounded marines onto the ship during the period of February 1964 to December 1964, and that this mission was unauthorized.  He also reported that he transported Agent Orange on the USS Greenwich.  

In August 2012 the National Personnel Records Center (NPRC) stated that there is no record of Vietnam service in the Veteran's record.  The Veteran's active duty began on June 4, 1963.  The record did not show that he served on the USS Richard E. Kraus, and all service in Vietnam waters by the USS Kraus was after March 10, 1966.  

Instead, service personnel records show the Veteran enlisted in the Navy reserves in May 1961 and was on active duty from June 4, 1963 to April 2, 1965.  He was assigned to the USS Greenwich Bay and was to be transferred to the USS Douglas H. Fox in January 1965, but was court martialed, detained and served at the receiving station (RECSTA) in Philadelphia, PA until his early discharge in April 1965.  

Also, internet research submitted by the Veteran reveals that at the time of the Veteran's service the USS Greenwich operated as a flagship for Commander, U.S. Navy Middle East Force during which it supported U.S. diplomacy in the Red Sea, Persian Gulf, and Indian Ocean for periods of 4 to 6 months, operated with allied and friendly naval forces, and did extensive humanitarian work in the People-to-People program.  According to this research, the USS Greenwich Bay was decommissioned in June 1966, one year after the Veteran was discharged from service, and sold for scrapping in May 1967.  There is no evidence of record beyond the Veteran's testimony showing that the USS Greenwich Bay transported Agent Orange.  

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Service treatment records are without any findings of or treatment for DM, prostate problems, BPNLE, heart condition including CAD, Parkinson's disease, or memory loss.  

SSA records, dated in September 1985, show the Veteran had a normal CT scan of the brain and a normal chest X-ray.  These records also reveal that the Veteran had been admitted to the hospital with an impression of acute multiple sclerosis.  An SSA record dated in October 1985, indicates that the Veteran complained of intermittent numbness in his right leg, and that he was diagnosed with carpal tunnel syndrome.  A subsequent record dated in the same month shows the Veteran reported episodes of numbness and weakness in his extremities, and that he had been exposed to a disinfectant and lacquer at work.  A physician, "Dr. Hung," noted that the Veteran had rare episodes of what sounded like Lhermitte's sign.  Pin and vibratory sensations were decreased over the right side of the body, but cerebellar examination was unremarkable and deep tendon reflexes were normal and symmetrical in all extremities.  Dr. Hung speculated that there were numerous possible etiologies for the Veteran's symptoms including a migraine variant, demyelinating disorder, cervical spondylosis and peripheral neuropathy, but objective evidence of neurologic dysfunction was lacking.  A Pennsylvania Bureau Disability Determination, dated in January 1988, reflects an impression that some central demyelinating illness such as multiple sclerosis had been evaluated but that it had not been proven.  A February 1988 Determination indicated that the Veteran noticed a significant loss of his memory since 1985, and general body weakness going back to 1982.  On mental status examination he was observed to have gait problems, chest pain in the left pectoral region, numbness in his thighs, and body tremors.  His remote memory, recent past memory, and recent memory appeared to be dull normal to borderline, and his immediate retention and recall was borderline.  The physician noted that there was a marked regression in cognitive functioning as a result of multiple sclerosis.  

A December 1996 VA PTSD determination report reflects observations that the Veteran's memory was good for recent and remote events, and that he was able to complete the 100 -7 subtraction exercise without difficulty.  

A December 1996 VA general examination report shows complaints of tremor and problems swallowing believed to be related to nerves, and chest pain and shortness of breath believed to be brought on by anxiety.  The examiner noted in July 1996 the Veteran underwent a full cardiac workup for what was described as a myocardial infarction.  The Veteran underwent heart catheterization in August 1996 and a balloon angioplasty in Cincinnati in October 1996.  On physical examination, the endocrine system, cardiovascular system, and genitourinary system were found to be unremarkable.  The Veteran was diagnosed with stable angina, myocardial infarction suffered in 1996, and a neurological disorder.  The examiner noted that complete blood count and urinalysis testing were unremarkable, and that an electrocardiogram was ordered and obtained, but was of poor quality because of an underlying tremor which distorted the tracing.  A notation on the report shows that no cardiopulmonary disease was noted.  A corresponding X-ray report reflects findings of a stable chest with no acute change noted.  

A December 1996 VA miscellaneous neurologic disorders examination shows the Veteran reported he was diagnosed with Parkinson's disease in 1995 based upon a tremor which he stated was worse at rest and improved when he was active.  He also complained of generalized stiffness.  On physical examination he was observed to have an expressionless face and negative gallbladder tap sign.  Cranial nerves were otherwise intact with the exception of subjective numbness over the nose and chin.  The examiner observed giving-way muscle weakness of all groups, even with encouragement, but he could bear weight without difficulty.  The examiner noted the Veteran reported distal numbness in all four limbs.  He had distal decreased sensation to temperature and light touch.  Vibratory sense was essentially intact in upper and lower extremities, reflexes were present throughout, and there was no atrophy.  The examiner observed the Veteran had a coarse, non-Parkinsonian tremor which was markedly exaggerated when first going to stand and walk.  He also had a very hysteric-appearing gait initially that improved.  The examiner noted there was no shuffling and arm swing was present bilaterally, and that reflexes were brisk throughout.  The examiner provided an impression that the Veteran had a history of diagnosis of Parkinson's disease with no objective evidence; however, since he was on medication, he could have been treated well enough that no evidence of the disease would have been seen.  The examiner observed that the tremor was non-Parkinsonian and seemed functional, as was the weakness.  

A December 1996 electromyography (EMG) examination report performed in conjunction with the VA general examination shows the Veteran complained of tingling in his extremities, and findings of normal lower extremity nerve conduction velocity and no evidence of acute lumbosacral radiculopathy.  

VA treatment records dated in 2009 show that the Veteran has been treated for DM, CAD, unstable angina with demonstration of ischemia on stress test, tremors in the left upper extremity at rest, benign prostatic hypertrophy, and dermatophytosis of the nails.  

The Veteran's DM, CAD, neurological problems, prostate problems and memory problems were diagnosed many years after his separation from service.  The passage of so many years between his service separation and the first notation of DM, CAD, neurological problems, prostate problems and memory problems is evidence against the claims on a direct basis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Review of the extensive in-service and post-service record reflects that the credible, competent and probative evidence does not show that the Veteran was diagnosed with DM, CAD, BPNLE, a prostate problem, Parkinson's disease, or memory loss during a period of his active duty service, and that any current DM, CAD, BPNLE, prostate problem, Parkinson's disease, and memory loss was not caused or aggravated by active duty service.  

In considering the lay and medical history, the Board recognizes that the Veteran and his spouse are competent to give evidence about what symptoms he has experienced.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  Notably, during the June 2010 hearing, the Veteran testified that that he was currently being treated for DM and BPNLE related to DM.  He also was being treated for an enlarged prostate since 1997 or 1998, but denied having prostate cancer.  He reported that he had been diagnosed with CAD for which he had undergone multiple coronary artery bypass grafts.  Also, he indicated that he was diagnosed with Parkinson's disease and that he has short term memory loss that has been attributed to the Parkinson's disease.  The Veteran's spouse, who testified that she had been married for him for 13 years, reported observations of how his Parkinson's disease has gotten progressively worse over the years.  However, there is no indication in the record that the Veteran and his spouse have the requisite medical training to provide a competent or probative opinion as to the onset of any DM, CAD, BPNLE, prostate problems, Parkinson's disease, and memory loss; or to relate any current such disabilities to any symptoms purported to have started in service and since then; such complex determinations are not capable of lay observation.  

As such, the Board concludes that the reliable and probative evidence does not indicate that the Veteran has DM, CAD, BPNLE, prostate problems, Parkinson's disease, or memory loss that were diagnosed within one year of service; or that were related to service, to include Agent Orange exposure; or that were caused or aggravated by a service-connected disability.   The Board thus finds that the preponderance of the evidence is against the claims and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App, 49, 54-56 (1990).  


ORDER

Service connection for DM is denied.  

Service connection for CAD is denied.  

Service connection for BPNLE is denied.  

Service connection for prostate problems including an enlarged prostate is denied.  

Service connection for Parkinson's disease is denied.  

Service connection for memory loss is denied.  


REMAND

A review of the record shows that the Veteran reported in May 1962, during a 14-day period of active duty for training (ACDUTRA), that he had several boils during childhood, but "none recently."  An August 1962 14-day ACDUTRA examination report shows the Veteran had mild chest acne.  A June 1965 2-year active duty examination report reflects that the Veteran had acne vulgaris of the trunk; however separation examination in March 1965 was without findings of acne.  


During a June 2010 hearing, the Veteran testified that he currently had a rash.  He reported that he first began to have skin problems, consisting of little bumps on his neck resembling skin tags, in the late 1960's.  

Given the aforementioned evidence, the Board finds that the Veteran should be afforded a VA compensation examination to reconcile the etiology of any current skin problems. 

Accordingly, the case is REMANDED for the following action:

1. The claims file, including a copy of this remand, should be forwarded to an appropriate examiner to reconcile the etiology of any current skin disability.  The claims file must be made available to the examiner, and the examiner should indicate in the report whether or not the claims file was reviewed.

After a review of the claims folder, the VA examiner should confirm that the Veteran presently has a dermatological disorder of some type.  If a condition is present, then please indicate whether it is at least as likely as not (50 percent likelihood or greater) directly related to the Veteran's military service, taking into account the Veteran's documented instances of treatment during service, as well as his assertions.  

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  

 2.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim for service connection for a skin disability.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


